Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/6/2021 and 10/14/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97. An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made. Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
Applicant has made amendments that correspond to the examiner’s suggestions in the Final action. A Terminal Disclaimer was additionally filed to overcome the Double Patenting rejections. 
None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the generation of a 3D model of an intraoral structure portion of the instant invention.
The instant invention to drawn to generating a 3D model of an intraoral structure portion. An intraoral imaging device includes an illuminator configured to emit light and an image sensor configured to capture scan data representing a characteristic of light returning from an intraoral structure portion. The scan data includes depth data and color image data associated with the depth data captured in response to illuminating the intraoral structure portion with light emitted from the illuminator. The color image data includes color data associated with the depth data. First scan data representative of the intraoral structure portion is received. Second scan data representative of the intraoral structure portion is also received. For each of the first scan data and second scan data, the obtained color image data is analyzed to determine whether the associated depth data is movable tissue or hard tissue. Based on the color image data analysis that determines hard vs. movable tissue, it is determined what depth data among the first scan data and second scan data should be selected for a stitching process which combines the first scan data with the second scan data. The selected depth data of the first scan data and the second scan data are then stitched together. 
A notable prior art of record is Rubbert et al. (WO0180761) (hereinafter Rubbert). As cited in prior actions, Rubbert discloses an intra-oral scanner including an image sensor and an illuminator. Light illuminated by the illuminator is reflected by the object and received by the image sensor. The image sensor can detect both color information as well as distance ("depth") information. Different scans of image data can all be registered/stitched together. However Rubbert does not explicitly disclose determining what depth data to use based on color data. Although Rubbert acknowledges that it may be desirable to represent hard tissue separately from soft tissue [page 83, lines 12-21], Rubbert does not differentiate between hard tissue and soft tissue in the same manner as the instant invention and does not generate a 3D model subsequent to and based on the differentiation like the instant invention. 
Specifically, as disclosed by Rubbert three-dimensional information of an intraoral structure may be obtained including both hard and soft tissues [page 28, lines 14-20]. Without any consideration as to whether the data is hard or soft tissue, the three-dimensional information is registered together to form a Subsequent (emphasis added) to the registration/stitching of scan data and generation of the three dimensional model, Rubbert discloses separating teeth from gums and thus hard tissue from soft tissue. For example, page 71, lines 16-20 of Rubbert state “it is highly desirable therefore to process the three dimensional model resulting from a cumulative registration by separating the teeth from the gums and other anatomical structure”. That is, the instant invention takes individual scans among multiple scans and determines what depth data from each scan is hard tissue vs. soft tissue and thus what depth data is to be included in a subsequent stitching/registration process of the multiple scan for generation of a three-dimensional model. Rubbert combines scans to produce a three-dimensional model without consideration as to whether obtained three-dimensional data is hard tissue or soft tissue and after the three-dimensional model is generated are the hard tissues (teeth) separated from the soft tissues (gums, cheeks, etc.) Additionally Rubbert does not appear to disclose that the separating of teeth from the soft tissue is done by color image analysis like the instant invention. Rather, Rubbert discloses using template matching [page 72, line 3 through page 73, line 8] or edge detection [page 73, lines 29-31]. Thus although Rubbert discloses generating a three-dimensional structure of an intraoral structure with both color image data and depth image data, several differences between the instant invention and Rubbert are apparent. 
Another notable prior art of record is Urisaka et al. (US 2003/0107568) (hereinafter Urisaka). Urisaka also discloses scanning an object’s surface a plurality of times and generating a three-dimensional model of the object based thereon. Color information and shape information are both acquired during each scan wherein multiple scans can be combined together. An apex is defined as “three-dimensional data representing the shape of the target object” [¶0074] and thus constitutes depth data. Additionally, Urisaka discloses identifying color mixing errors (i.e. errors from the color information) associated with each apex wherein apex information associated with color errors are removed from the data set and not used in generating the three-dimensional profile of the object. Thus Urisaka discloses analyzing color data to determine what associated depth data should contribute to a stitching process which combines multiple scans like the instant invention. 
Although Urisaka discloses determining what depth data should contribute to the final model based on associated color image data, Urisaka and the instant invention differ in several notable ways. data which lacks information or contains a large error” [¶0113]. That is, as disclosed by Urisaka the color image data is analyzed in order to identify and remove defective scan data that would reduce the quality of the final three-dimensional model. The instant invention analyzes the color image data to differentiate whether or not associated depth data represents hard tissue or soft tissue for an intraoral structure and then forms a three-dimensional model based on the differentiating. 
Another notable prior art includes Delawter et al. (US 6,525,819) (hereinafter Delawter) which discloses a colorimeter and software that is able to distinguish between gum colors and tooth colors [column 9, lines 16-30]. Although capable of distinguishing between soft tissues and hard tissues via analysis, nowhere does Delawter disclose that the color data is associated with any depth data or used for generation of a three-dimensional model. Rather, Delawter is a probe that use variations in the color values measured along a line to identify boundaries of areas on a surface and thus a line between a hum and a tooth [Abstract]. Thus Delawter does not cure the deficiencies of Rubbert and Urisaka noted above. Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        November 29, 2021